                                       IN THE UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                               STATESVILLE DIVISION
                                       CIVIL ACTION NO. 5:21-CV-00110-KDB-DSC


                SUMMIT MANAGEMENT SERVICES                        )
                INC et. al.,                                      )
                                                                  )
                                    Plaintiffs,                   )
                                                                  )
                v.                                                )
                                                                  )                   ORDER
                FALLS LAKE FIRE & CASUALTY                        )
                COMPANY et. al.,                                  )
                                                                  )
                                   Defendants.                    )



                          THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

              Affidavit[s] [for Nicholas Richardson and Robert M. Darroch]” (documents ##10 and 11) filed

              August 13, 2021. For the reasons set forth therein, the Motions will be granted.


                          The Clerk is directed to send copies of this Order to counsel for the parties and to the

              Honorable Kenneth D. Bell.


                          SO ORDERED.


Signed: August 16, 2021




                      Case 5:21-cv-00110-KDB-DSC Document 12 Filed 08/16/21 Page 1 of 1
